DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 have been canceled. Claims 25-35 have been added and are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the Abstract of Truxova et al (Journal of Clinical Oncology, May 20, 2013, Vol. 31, No. 5, suppl. page 3076, reference of the IDS submitted 3/31/2020) in view of Fucikova et al (Cancer Research, 2011, Vol. 71, pp. 4821-4233, reference of the IDS submitted 3/31/2020).
Claim 25 is drawn to a method for preparing a pharmaceutical composition for use in immunotherapy comprising (a)inducing immunogenic cell death in a population of cells expressing an antigen of interest; (b) cyropreserving the cells undergoing immunogenic cell death in a cryopreservant; (c) thawing the cryopreserved cells; (d) pulsing immature dendritic cells with the thawed cryopreserved cells; and (e)co-culturing the pulsed dendritic cells with lymphocytes.  Claim 26 specifies that the cells expressing an antigen of interest are obtained from one or more cancer cell lines.  Claim 27 requires that the one or more cell lines of claim 26 are cancer cell lines.  Claim 28 specify that the lymphocytes of claim 25 are T lymphocytes.  Claim 30 requires, in part, that the immunogenic cell death of claim 25 is induced by high hydrostatic pressure.
The abstract of Truxova et al teaches the induction of immunogenic cell death in prostate and ovarian human cancer cell lines and primary tumors by subjecting the cells to high hydrostatic pressure which meets that  limitations in claims 25-28 and 30.  The abstract of Truxova et al teaches that the ability of HHP-killed tumor cells to promote  DC maturation was cell contact dependent and that DCs pulsed with tumor cells killed by HHP  induced high  numbers  of tumor specific  CD4+ and CD8+ IFN-gamma producing T cells in the absence of an additional maturation stimulus, which meets the limitations of “pulsing immature dendritic cells” in claim 25, section (d) because the dendritic cells used by Truxova et al were not mature until after contact with the HHP killed cells.  The abstract of Truxova et al discloses the induction of immunogenic cell death in prostate and ovarian human cancer cell lines and primary tumors by subjecting the cells to high hydrostatic pressure which meets the limitations of claims 26-30. The abstract of Truxova et al discloses that the cells treated with high hydrostatic pressure can be preserved in liquid nitrogen with retention of the immunogenic properties characteristics of immunogenic cell death after thawing allowing for convenient use in the manufacture of cancer immunotherapy products which meets the limitations of claim 25, sections (b) and (c).  The abstract of Truxova et al does not specifically teach that the induction of high numbers of tumor specific CD4+ and CD8+ IFN producing T cells by the dendritic cells pulsed with the HHP-killed tumor cells was carried out by co-culturing of the pulsed dendritic cells with the T lymphocytes.
Fucikova et al teach the induction of immunogenic cell death in human tumor cells by anthracyclines (abstract).  Fucikova et al teach that interaction of immature dendritic cells with the immunogenic cells  led to increased tumor cell uptake by the dendritic cells and moderate phenotypic maturation of the dendritic cells (abstract).  Fucikova et al teach that the dendritic cells pulsed with the killed immunogenic tumor cells  stimulated tumor specific IFN-gamma producing T cells (abstract).  Fucikova et al teach that the tumor loaded dendritic cells were co-cultured with T cells in the presence of Il-2 (page 4823, under the heading of “Evaluation of IFN-γ producing tumor-specific T cells”.
It would have been prima facie obvious at the time prior to the effective filing date to co-incubate the dendritic cells loaded with the HHP-killed tumor cells of the abstract of Truxova et al  with T cells to induce the tumor specific IFN-γ producing T cells of the abstract of Truxova et al One of skill in the art would have been motivated to do so by the teachings of Fucikova et al using tumor cells killed by a different agent for inducing immunogenic cell death, and because one of skill in the art understands that co-culture of T cells allows for interaction with dendritic cells presenting the antigen of interest.

Claims 25-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over the Abstract of Truxova et al and Fucikova et al as applied to claims 25-28, 30 above, and further in view of Kandalaft et al (Oncoimmunology, January 2013, Vol. 2, No. 1, e22664).
Claim 31 is drawn to a method for administering immunotherapy to a patient comprising (a)inducing immunogenic cell death in a population of cells expressing an antigen of interest; (b) cyropreserving the cells undergoing immunogenic cell death in a cryopreservant; (c) thawing the cryopreserved cells; (d) pulsing immature dendritic cells with the thawed cryopreserved cells;  (e)co-culturing the pulsed dendritic cells with lymphocytes obtained from the patient and (f) administering the lymphocytes co-cultures with the pulsed dendritic cells to the patient.  Claim32 specifies that the cell expressing the antigen of interest of claim 31 are obtained from one or more cell lines.  Claim 33 specifies  that the one or more cell lines of claim 32 is a cancer cell line.  Claim 34 requires that the lymphocytes of claim 31 are T lymphocytes.  Claim 35 requires, in part, that the immunogenic cell death in claim 31 is induced by high hydrostatic pressure. 
The combination of The abstract of Truxova et al and Fucikova et al renders obvious the limitations of claims  25-28, 30 for the reason set forth above,  The combination does not specifically address the administration of the lymphocytes co-cultured with the pulsed dendritic cells to the patient.
The abstract of Truxova et al teaches that the dendritic cells pulsed with HHP-killed tumor cells induce the  lowest number of regulatory T cells among the tested conditions. 
Kandalaft et al teach the administration of 5 X 109 autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells (page e22664-4, lines 1-6). Kandalaft et al teach that clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen (page e-22664-7, first column, lines 6-9).  Kandalaft et al teach that regulatory T cells are known to accumulate in ovarian tumors where they promote immune disfunction and elimination of Tregs can  be an important prerequisite for  successful anticancer vaccines,
It would have been prima facie obvious at the time prior to the effective filing date to make the tumor specific CD4+ and CD8+ T cells secreting IFN-γ from autologous T cells from patients with ovarian cancer and to administer said T cells in an adoptive transfer with the dendritic cells loaded with HHP-killed tumor cells of the abstract of Fucikova et al .  One of skill in the art would have been motivated to do so because the abstract of Truxova et al teaches using ovarian cancer cells lines as a source of HHP-killed tumor cells to load in dendritic cells.  Further, the abstract teaches that the dendritic cells pulsed with HHP-killed tumor cells induce the  lowest number of regulatory T cells among the tested conditions and Kandalaft et al teach that regulatory T cells promote immune disfunction in ovarian cell tumors.  One of skill in the art would understand that the CD4+ and CD8+ IFN-secreting  autologous T cells produced by co-incubation with the dendritic cells loaded with HHP-killed ovarian tumor cell line cells would provide the least amount of regulatory T cells when administered to the ovarian cancer patient.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,562,219 in view of Fucikova et al (Cancer Research, 2011, Vol. 71, pp. 4821-4233) and Kandalaft et al (Oncoimmunology, January 2013, Vol. 2, No. 1, e22664).
Claims 1-35 of the ‘219 patent are drawn to as method for preparing a pharmaceutical composition for use in immunotherapy comprising inducing immunogenic cell death in a population of cancer cells, cryopreserving the cancer cells in a cryopreservant wherein the cells undergoing immunogenic cell death are with 2.5 hours, 6 hours or between 1 hour and not more than 6 hours (claims 1, 16 and 32 of ‘219) of induction of the immunogenic cell death, thawing the cryopreserved cancer cells and preparing a pharmaceutical composition comp[rising the thawed cells for use in immunotherapy, wherein the thawed cells treating one or more hallmarks of  immunogenic cell death.  Claim 4 and 21 teach the inducers of immunogenic cell death which are the same as instant claim 30.  Claims 3, 20 and 34 of the ‘219 patent teach that the cancer  cells are from multiple cell lines, which meets the limitations of claim 27.  Claims 14, 31 and 45 require that the pharmaceutical composition comprises dendritic cells. 
The claims of the ‘219 patent do not teach that the pharmaceutical composition comprises immature dendritic cells pulsed with the immunogenic cells, the culturing of the pulsed dendritic cells with lymphocytes or administering the dendritic cell activated autologous lymphocytes together with the pulsed dendritic cells to the patient in  claim 31 (f).  
Fucikova et al teach the induction of immunogenic cell death in human tumor cells by anthracyclines (abstract).  Fucikova et al teach that interaction of immature dendritic cells with the immunogenic cells  led to increased tumor cell uptake by the dendritic cells and moderate phenotypic maturation of the dendritic cells (abstract).  Fucikova et al teach that the dendritic cells pulsed with the killed immunogenic tumor cells  stimulated tumor specific IFN-gamma producing T cells (abstract).  Fucikova et al teach that the tumor loaded dendritic cells were co-cultured with T cells in the presence of Il-2 (page 4823, under the heading of “Evaluation of IFN-γ producing tumor-specific T cells”.
Kandalaft et al teach the administration of 5 X 109 autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells (page e22664-4, lines 1-6). Kandalaft et al teach that clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen (page e-22664-7, first column, lines 6-9).  

It would have been prima facie obvious at the time of the effective filing date to culture immature dendritic cells loaded with the thawed immunogenic cells, to co-culture the resulting loaded dendritic cells with autologous T lymphocytes from a patient with a type of cancer expressing the antigen of interest and to administer the autologous T cells activated by the dendritic cells together with the dendritic cells in a method of treating cancer in the patient  One of skill in the art would have been motivated to do so by the teachings of Fucikova et al on stimulation tumor specific IFN-gamma producing T cells by co-incubation with dendritic cells loaded with the immunogenic cancer cells and the teachings of  Kandalaft et al on the administration of autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells wherein clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen.  

Claims 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,895,430 in view of Fucikova et al (Cancer Research, 2011, Vol. 71, pp. 4821-4233) and Kandalaft et al (Oncoimmunology, January 2013, Vol. 2, No. 1, e22664).  The claims of the ‘430 patent teach the limitations if the instant claims with the exception of coculturing the pulsed dendritic cells with T-lymphocytes in claim 25, section(e) and administering the lymphocytes together with the pulsed dendritic cells to the patient in  claim 31 (f).  
Fucikova et al teach the induction of immunogenic cell death in human tumor cells by anthracyclines (abstract).  Fucikova et al teach that interaction of immature dendritic cells with the immunogenic cells  led to increased tumor cell uptake by the dendritic cells and moderate phenotypic maturation of the dendritic cells (abstract).  Fucikova et al teach that the dendritic cells pulsed with the killed immunogenic tumor cells  stimulated tumor specific IFN-gamma producing T cells (abstract).  Fucikova et al teach that the tumor loaded dendritic cells were co-cultured with T cells in the presence of Il-2 (page 4823, under the heading of “Evaluation of IFN-γ producing tumor-specific T cells”.
Kandalaft et al teach the administration of 5 X 109 autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells (page e22664-4, lines 1-6). Kandalaft et al teach that clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen (page e-22664-7, first column, lines 6-9).
It would have been prima facie obvious at the time of the effective filing date  to co-culture the resulting loaded dendritic cells with autologous T lymphocytes from a patient with a type of cancer expressing the antigen of interest.  One of skill in the art would have been motivated to do so by the teachings of Fucikova et al on stimulation tumor specific IFN-gamma producing T cells by co-incubation with dendritic cells loaded with the immunogenic cancer cells and the teachings of  Kandalaft et al on the administration of autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells wherein clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen. 


Claims 25-28 and 30-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,561,717 in view of Fucikova et al (Cancer Research, 2011, Vol. 71, pp. 4821-4233) and Kandalaft et al (Oncoimmunology, January 2013, Vol. 2, No. 1, e22664).
Claims 1-10 of the ‘717 claims teach the limitations of the instant claims with the exception of co-culturing the pulsed dendritic cells with autologous T cells from a patient having a cancer expressing the same antigen of interest, and administering the resulting T cells and dendritic cells to the patients.
Fucikova et al teach the induction of immunogenic cell death in human tumor cells by anthracyclines (abstract).  Fucikova et al teach that interaction of immature dendritic cells with the immunogenic cells  led to increased tumor cell uptake by the dendritic cells and moderate phenotypic maturation of the dendritic cells (abstract).  Fucikova et al teach that the dendritic cells pulsed with the killed immunogenic tumor cells  stimulated tumor specific IFN-gamma producing T cells (abstract).  Fucikova et al teach that the tumor loaded dendritic cells were co-cultured with T cells in the presence of Il-2 (page 4823, under the heading of “Evaluation of IFN-γ producing tumor-specific T cells”.
Kandalaft et al teach the administration of 5 X 109 autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells (page e22664-4, lines 1-6). Kandalaft et al teach that clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen (page e-22664-7, first column, lines 6-9).
It would have been prima facie obvious at the time of the effective filing date  to co-culture the resulting loaded dendritic cells with autologous T lymphocytes from a patient with a type of cancer expressing the antigen of interest.  One of skill in the art would have been motivated to do so by the teachings of Fucikova et al on stimulation tumor specific IFN-gamma producing T cells by co-incubation with dendritic cells loaded with the immunogenic cancer cells and the teachings of  Kandalaft et al on the administration of autologous vaccine primed T cells to patients with recurrent ovarian cancer after admisntration of tumor lysate pulsed dendritic cells wherein clinical responses correlated closely  with the cellular and humoral immune response against tumor antigen. 

All claims are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643